 Case: 4:21-cv-00669-SEP Doc. #: 19 Filed: 03/11/21 Page: 1 of 2 PageID #: 143



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JASON J. CANJAR D/B/A YEDINAK
REGISTERED HOLSTEINS, on behalf of
himself and all others similarly situated,

                                                               Case No. 3:21-cv-00181-NJR
                        Plaintiff,

v.

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC.,
CARGILL INCORPORATED, BASF
CORPORATION, SYNGENTA
CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR SOLUTIONS,
INC., FEDERATED CO-OPERATIVES
LTD., CHS INC., NUTRIEN AG
SOLUTIONS INC., GROWMARK, INC.,
GROWMARK FS, LLC, SIMPLOT AB
RETAIL SUB, INC., AND TENKOZ INC.,

                        Defendants.


          RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF SYNGENTA
                               CORPORATION

        In accordance with Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Syngenta

Corporation makes the following disclosure:

        1.      Syngenta Corporation is a wholly owned U.S. subsidiary of Syngenta Crop

Protection AG. Syngenta Crop Protection AG is a wholly owned non-U.S. subsidiary of Syngenta

AG, a non-U.S. entity. No publicly held corporation or other entity owns ten percent or more of

Syngenta Corporation.

        2.      There is no other publicly held corporation or other publicly held entity that has a

direct financial interest in the outcome of the litigation.
 Case: 4:21-cv-00669-SEP Doc. #: 19 Filed: 03/11/21 Page: 2 of 2 PageID #: 144




Dated: March 11, 2021

                                        /s/ MICHAEL J. NESTER
                                        MICHAEL J. NESTER #02037211
                                        Donovan Rose Nester, P.C.
                                        15 North First Street, Suite A
                                        Belleville, IL 62220 Tel: 618-212-6500
                                        Fax: 618-212-6501
                                        mnester@drnpc.com
                                        ATTORNEY FOR DEFENDANT SYNGENTA
                                        CORPORATION


                                       CERTIFICATE OF SERVICE

I, Michael J. Nester, an attorney, hereby certify that I filed the Rule 7.1 Corporate Disclosure
Statement of Syngenta Corporation using the CM/ECF system on this 11th day of March, 2021.
Notice of this filing will be sent to all counsel of record by operation of the Court’s electronic filing
system.


                                                 __/s/ MICHAEL J. NESTER_____
                                                       MICHAEL J. NESTER




                                                    2
